Case 15-35388-KRH        Doc 59     Filed 06/03/21 Entered 06/03/21 17:00:24            Desc Main
                                   Document      Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                                )
                                                         )
   ANTIONETTE BARBER                                     )       Case No. 15-35388-KLP
                                                         )       Chapter 13
                          Debtor                         )


                                     MOTION TO INCUR DEBT

            COMES NOW, the Debtor, by counsel, and as and for her Motion to Incur Debt, states as

   follows:

            1.     The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   October 20, 2015.

            2.     The Debtor has applied for and Hailey Buick GMC Truck, Inc. has approved a

   loan to the Debtor in the amount of $20,000.00 plus interest at 17.99% per annum to be repaid

   with 72 equal monthly payments of $400.00 for the purchase of a 2017 Buick Encore or similar

   vehicle.

            3.     The Debtor needs to purchase the referenced vehicle because Debtor current

   vehicle is having major mechanical issues and she needs a replacement vehicle to conduct

   normal daily business. She will be surrendering her current vehicle that was included in her

   Chapter 13 plan.

            4.     The purchase of the vehicle is in the best interest of the Debtor and will facilitate

   Debtor’s ability to perform under the Chapter 13 Plan filed herein.

            5.     The Debtor’s Chapter 13 Plan has been confirmed.

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 15-35388-KRH         Doc 59        Filed 06/03/21 Entered 06/03/21 17:00:24         Desc Main
                                       Document      Page 2 of 7



           WHEREFORE, the Debtor requests that the Court enter an Order approving the aforesaid

   loan on the terms stated herein, waive the 14-day stay pursuant to Fed. R. Bankr. Proc. 8002(a),

   and for such other relief as the Court may deem appropriate.


                                                           ANTIONETTE BARBER

                                                        By: /s/ James E. Kane
                                                                         Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                        CERTIFICATE OF SERVICE

           I hereby certify that on June 3, 2021, I will electronically file the foregoing with the Clerk

   of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to

   all counsel of record who have signed up to receive such notification and by first class mail to

   the parties on the attached list.


                                                         /s/ James E. Kane
                                                                    James E. Kane




                                                  2
Case 15-35388-KRH        Doc 59     Filed 06/03/21 Entered 06/03/21 17:00:24            Desc Main
                                   Document      Page 3 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                                )
                                                         )
   ANTIONETTE BARBER                                     )      Case No. 15-35388-KLP
                                                         )      Chapter 13
                          Debtor                         )


                                        NOTICE OF MOTION

            The above Debtor has filed Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

            •      File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

            •      Attend a hearing scheduled for June 16, 2021 at 12:00 p.m. at U.S. Bankruptcy
                   Court, 701 East Broad Street, Room 5000, Richmond, VA 23219. If no
                   timely response has been filed opposing the relief requested, the court may grant
                   the relief without holding a hearing.




                                                3
Case 15-35388-KRH         Doc 59        Filed 06/03/21 Entered 06/03/21 17:00:24         Desc Main
                                       Document      Page 4 of 7



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: June 3, 2021
                                                  ANTIONETTE BARBER


                                                  By: /s/ James E. Kane
                                                                 Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor



                                        CERTIFICATE OF SERVICE

           I hereby certify that on June 3, 2021, I will electronically file the foregoing with the Clerk

   of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to

   all counsel of record who have signed up to receive such notification and by first class mail to

   the parties on the attached list.


                                                         /s/ James E. Kane
                                                                    James E. Kane




                                                  4
              Case 15-35388-KRH   Doc 59    Filed 06/03/21           Entered 06/03/21 17:00:24     Desc Main
Label Matrix for local noticing       (p)JEFFERSON
                                           DocumentCAPITAL SYSTEMS
                                                              Page LLC5 of 7         UST smg Richmond
0422-3                                PO BOX 7999                                    Office of the U. S. Trustee
Case 15-35388-KRH                     SAINT CLOUD MN 56302-7999                      701 East Broad St., Suite 4304
Eastern District of Virginia                                                         Richmond, VA 23219-1849
Richmond
Thu Jun 3 16:43:43 EDT 2021
United States Bankruptcy Court         Internal Revenue Service                      ARM
701 East Broad Street                 Centralized Insolvency Operation               PO Box 129
Richmond, VA 23219-1888               P. O. Box 7346                                 Thorofare, NJ 08086-0129
                                      Philadelphia, PA 19101-7346


Aarons, Inc.                          Aldous & Associates                            Alliance One
P.O. Box 102746                       PO Box 171374                                  Attn: Bankruptcy
Atlanta, GA 30368-2746                Holladay, UT 84117-1374                        Po Box 2449
                                                                                     Gig Harbor, WA 98335-4449


American Credit Accept                Approved Cash Advance                          CJW Medical Center
961 E Main St                         6341 Jahnke Road                               PO Box 740760
Spartanburg, SC 29302-2185            Richmond, VA 23225-4142                        Cincinnati, OH 45274-0760



Capital One                           Capital One Bank (USA), N.A.                   Cash 2 U Financial Services of VA LLC
Attn: Bankruptcy                      PO Box 71083                                   6100 Midlothian Turnpike
Po Box 30285                          Charlotte, NC 28272-1083                       Richmond, VA 23225-5922
Salt Lake City, UT 84130-0285


Cash 2 U Payday Loans                 Check City                                     City of Richmond
6100 Midlothian Tnpk                  2729 B West Broad Street                       Office of Finance
Richmond, VA 23225-5922               Richmond, VA 23220-1905                        PO Box 26505
                                                                                     Richmond, VA 23261-6505


City of Richmond                      City of Richmond - City Hall                   City of Richmond - Dept. of Public Utilities
Parking Enforcement                   Room 109 Delinquent Taxes                      730 E. Broad Street, 5th Floor
PO Box 26505                          900 East Broad Street                          Richmond, VA 23219-1861
Richmond, VA 23261-6505               Richmond VA 23219-1907


Constance Ford                        Credit Collection Services                     Department of the Treasury
1321 Dance Street                     Two Wells Avenue                               Internal Revenue Service
Richmond, VA 23220-6116               Dept. 9136                                     PO Box 7346
                                      Newton Center, MA 02459-3225                   Philadelphia, PA 19101-7346


ESM Enterprises                       Fed Loan Serv                                  First Premier Bank
PO Box 11128                          Po Box 60610                                   601 S Minnesota Ave
Pensacola, FL 32524-1128              Harrisburg, PA 17106-0610                      Sioux Falls, SD 57104-4868



First Virginia                        Golds Gym                                      Internal Revenue Service
PO Box 4115                           c/o Conexion                                   Centralized Insolvency Operation
Concord, CA 94524-4115                PO Box 72609                                   Philadelphia, PA 19101-7346
                                      Rosedale, MD 21237-8609
              Case 15-35388-KRH               Doc 59       Filed 06/03/21        Entered 06/03/21 17:00:24              Desc Main
LVNV Funding, LLC                                    LVNV Document
                                                          Funding, LLC its successors
                                                                             Page 6andof assigns
                                                                                         7                MCV Collection Department
P.O. Box 10497                                       assignee of MHC Receivables, LLC                     PO Box 980462
Greenville, SC 29603-0497                            Resurgent Capital Services                           Richmond, VA 23298-0462
                                                     PO Box 10587
                                                     Greenville, SC 29603-0587

MCV HOSPITAL                                         MCV Physicians                                       Midland Credit Management Inc as agent for
P O BOX 980462                                       PO Box 91747                                         Midland Funding LLC
RICHMOND, VA 23298-0462                              Richmond, VA 23291-9747                              PO Box 2011
                                                                                                          Warren MI 48090-2011


National Credit Adjust                               Navient Solutions, LLC. on behalf of                 Oakhurst Manor LP
Po Box 3023                                          Educational Credit Management Corporatio             20 S. Auburn Ave.
Hutchinson, KS 67504-3023                            PO BOX 16408                                         Richmond, VA 23221-2910
                                                     St. Paul, MN 55116-0408


Parrish & Lebar                                      Premier Bankcard, Llc                                Progressive Advanced Insurance
5 East Franklin Street                               c o Jefferson Capital Systems LLC                    PO Box 55126
Richmond, VA 23219-2105                              Po Box 7999                                          Boston, MA 02205-5126
                                                     Saint Cloud Mn 56302-7999


Protas, Spivok & Collins                             Receivable Management                                Richmond Finance Company
4300 East West Highway                               7206 Hull Street Rd Ste                              12560 PATTERSON AVENUE
Suite 900                                            North Chesterfield, VA 23235-5826                    Henrico, VA 23238-6412
Bethesda, MD 20814-4433


Richmond Finance Company                             South Slope Associates                               Taxing Authority Consulting Sv
PO Box 29657                                         3951-A STILLMAN PKWY                                 PO Box 31800
Richmond, VA 23242-0657                              Glen Allen, VA 23060-0000                            Henrico, VA 23294-1800



(p)ROBERT P MCINTOSH                                 Virginia Commonwealth Univer.                        Virginia Commonwealth University
U S ATTORNEY S OFFICE                                700 West Grace Street                                VCU
EASTERN DISTRICT OF VIRGINIA                         Suite 3300                                           700 West Grace Street, 3rd Fl. Ste 3300
919 E MAIN ST SUITE 1900                             Richmond, VA 23284-9091                              PO Box 843054
RICHMOND VA 23219-4625                                                                                    Richmond, VA 23284-3054

Wells Fargo Bank                                     Wells Fargo Bank                                     West Creek Financial
Box 5058 MAC P6053-021                               PO Box 13765                                         PO Box 5518
Portland, OR 97208-5058                              Roanoke, VA 24037-3765                               Glen Allen, VA 23058-5518



Antionette Barber                                    James E. Kane                                        Suzanne E. Wade
2712 Grantwood Court                                 Kane & Papa, PC                                      341 Dial 877-996-8484 Code 2385911
Richmond, VA 23225-1543                              1313 East Cary Street                                7202 Glen Forest Drive, Ste. 202
                                                     P.O. Box 508                                         Richmond, VA 23226-3770
                                                     Richmond, VA 23218-0508



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
              Case 15-35388-KRH   Doc 59    Filed 06/03/21       Entered 06/03/21 17:00:24     Desc Main
Jefferson Capital Systems LLC         (d)JEFFERSON
                                           DocumentCAPITAL SYSTEMS
                                                              Page LLC7 of 7     U.S. Attorney
PO Box 7999                           PO Box 7999                                600 E. Main St., 18th Flr
St Cloud, MN 56302-9617               St Cloud MN 56302                          Richmond, VA 23219



End of Label Matrix
Mailable recipients    56
Bypassed recipients     0
Total                  56
